Opinion by
Judge Lindsay :
Appellant admits in his answer that the two hundred dollars mentioned in the paper exhibited with appellee’s petition was an amount due him' as one of the distributees of appellant’s estate. He claims that the due bill was accepted in satisfaction of his claim against him- as administrator, insists that it is his. personal undertaking and pleads his discharge in bankruptcy in' bar. The writing is not a note or covenant, .nor a direct undertaking of any kind. It merely states the fact that there was at the time of its execution, *451due to appellee as his share of the estate of Mary B. Cheatham, deceased, two hundred dollars, “to be paid.” To this statement appellant, the administrator, attached his name. He does not agree to pay the amount out of his individual funds. Nor is there anything in the writing from' which it can be inferred that appellee intended by its acceptance to release the sureties in appellant’s bond from their responsibility to him.

T. 0. Goalder, for appellant.


Randle & Tyler, for appellee.

We are of opinion that the court below properly treated this memorandum as the evidence of a fiducial liability, not affected by the judgment in the court of bankruptcy.
Judgment affirmed.